     Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 1 of 13 PAGEID #: 639



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

KIMBERLY FOUST,

                           Plaintiff,

         v.                                                              Civil Action 2:20-cv-616
                                                                         Magistrate Judge Jolson


COMMISSIONER OF SOCIAL
SECURITY,

                           Defendant.

                                           OPINION AND ORDER

         Plaintiff, Kimberly Foust, brings this action under 42 U.S.C. § 405(g) seeking review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying her application

for Disability Insurance Benefits (“DIB”). The parties in this matter consented to the Undersigned

pursuant to 28 U.S.C. § 636(c). (Docs. 5, 6). For the reasons that follow, Plaintiff’s Statement of

Errors is OVERRULED, and judgment is entered in favor of Defendant.

    I.   BACKGROUND

         Plaintiff protectively filed her application for DIB on July 15, 2016, alleging that she was

disabled beginning October 30, 2013.1 (Tr. 176–77). After her application was denied initially

and on reconsideration, the Administrative Law Judge (the “ALJ”) held a video hearing on August

10, 2018. (Tr. 28–51). On January 4, 2019, the ALJ issued a decision denying Plaintiff’s

application for benefits. (Tr. 12–27). The Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner. (Tr. 1–6).




1
 Plaintiff’s application for DIB lists October 1, 2013, as her onset date of disability, but her Disability Report list
October 30, 2013. (See Tr. 214).
   Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 2 of 13 PAGEID #: 640




       Plaintiff filed this action on February 4, 2020 (Doc. 1), and the Commissioner filed the

administrative record on April 6, 2020 (Doc. 7). Plaintiff filed a Statement of Specific Errors on

May 21, 2020 (Doc. 8), and the Commissioner responded on June 16, 2020 (Doc. 9). No reply

was filed.

       A.      Relevant Medical Background and Hearing Testimony

       Because Plaintiff’s statement of errors pertains to only her physical impairments, the Court

will limit the discussion of the medical record and the hearing testimony to the same.

       1.      Relevant Medical History

       The ALJ helpfully summarized the relevant medical records in this case:

       [ ] Turning to the objective evidence, the claimant has severe Epstein-Barr virus
       with chronic pain and fatigue, and headaches (Record). The claimant reported a
       history of Epstein-Barr virus since high school (SF, 6F, Record). In 2015, the
       claimant underwent blood work that showed the claimant had active Epstein-Barr
       virus (3F/20, 3F/19). Epstein-Barr virus is known to cause achy pain and fatigue.
       The claimant testified that her symptoms are similar to the flu (Testimony). The
       claimant testified she stopped working as an EMT because she had difficulty lifting
       and caring for patients in that capacity (Testimony). The claimant alleged she has
       chronic fatigue on a constant basis (Testimony). However, the treatment notes
       indicate that the claimant often denied fatigue and body aches (1F/9, 1F/11, 1F/21,
       1F/26, 1F/28, 1F/39, 3F/18, 4F/43, versus 1F/23, 1F/26, 3F/45). The objective
       treatment notes indicate[] that while the claimant has chronic fatigue, the symptoms
       are intermittent in nature based on the frequency that the claimant denies fatigue to
       her providers. In December 2016, the claimant presented for an evaluation of
       fatigue, and at that appointment, the claimant denied fatigue (3F/34). The objective
       examination revealed that the claimant maintained “grossly normal” range of
       motion and “grossly normal” cognitive exam with intact reflexes (3F/34). The
       claimant’s provider indicated that the claimant’s fatigue is a multisomatoform
       illness with no evidence of progressive physical disease and explained to the
       claimant that Epstein-Barr virus has “nothing to do with these symptoms and that
       her [lab work] will be positive for the rest of her life” and should not be rechecked
       (3F/34). The claimant also reported chronic neck and low back pain (6F,
       Testimony). The claimant treated her reported mild to moderate back pain with a
       chiropractor, a non-acceptable medical source (7F, 7F/29, 2F, SSR 06-03p).
       Despite the claimant reporting moderate tenderness, the claimant maintains intact
       sensation, full 5/5 muscle strength, and normal fine motor coordination (6F/2).
       Other physical examinations of record indicate that the claimant has normal gait
                                                  2
   Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 3 of 13 PAGEID #: 641




        and normal muscle strength in all extremities (8F/29, 3F/19, 3F/34, 3F/46, 1F/28,
        1F/33, 6F/2). Moreover, on objective examination, the claimant was negative for
        weakness (4F/43). In 2016, the claimant had moderate tenderness in her neck,
        however, in 2018, the claimant had full range of motion in her neck without
        tenderness (7F/3 versus 8F/18, 8F/28). The claimant reported having headaches
        three times per week, but she only requires Ibuprofen for treatment (Testimony).
        Moreover, despite the claimant’s reports of headache, the objective evidence
        indicates that she maintains normal attention, concentration, and memory (Record).
        Moreover, examinations reveal a non-tender head with full orientation and normal
        neurological findings (1F/5, 6F/2, Record).

(Tr. 21).

        2.     Relevant Hearing Testimony

        The ALJ likewise summarized Plaintiff’s statements and the testimony from Plaintiff’s

hearing:

        The claimant alleged that due to back pain and fatigue she became unable to lift
        patients while working as an EMT, or sit for prolonged periods (4E). The claimant
        alleged she has “mental fogginess” that caused her difficulty in providing care for
        patients (4E). However, the claimant alleged she can drive and shop online, and
        that shopping online is her hobby (4E). The claimant alleged difficulty lifting,
        squatting, bending, standing, walking, sitting, and kneeling (4E/6). The claimant
        alleged she cannot lift more than 15 pounds or engage in prolonged standing (4E/6).
        The claimant alleged she is left-hand dominant (4E). The claimant testified she has
        difficulty lifting due to increased fatigue (Testimony). The claimant testified she
        can sit for 30 minutes at one time (Testimony). The claimant testified she can lift
        about 20 pounds, which is how much her grandson weights (Testimony). The
        claimant testified she can walk 15 minutes (Testimony). The claimant testified she
        has headaches three times per week and uses Ibuprofen (Testimony).

(Tr. 20).

        B.      The ALJ’s Decision

        The ALJ found that Plaintiff met the insured status requirement through December 31,

2017, and had not engaged in substantial gainful employment during the period from her alleged

onset date of October 30, 2013 through her date last insured of December 31, 2017. (Tr. 17). The

ALJ found that Plaintiff had the following severe impairments: Epstein-Barr virus with chronic

                                                3
   Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 4 of 13 PAGEID #: 642




pain and fatigue, and headaches. (Id.). The ALJ held, however, that through the date last insured,

none of Plaintiff’s impairments, either singly or in combination, met or medically equaled a listed

impairment. (Tr. 19).

       As for Plaintiff’s RFC, the ALJ found:

       [T]hrough the date insured, the claimant had the residual functional capacity to
       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except [she]
       can lift 20 pounds occasionally and 10 pounds frequently; occasionally climb
       ladders, ropes, and scaffolds; occasionally stoop and crouch; frequently crawl;
       avoid exposure to temperatures extremes of cold and heat; and avoid concentrated
       humidity.

(Tr. 19–20). She found “that the claimant’s medically determinable impairment could reasonably

be expected to cause the alleged symptoms; however, the claimant’s statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.” (Tr.

20).

       As for the relevant opinion evidence, the ALJ determined:

       On October 17, 2016, and December 9, 2016, State Agency physicians, Dr.
       Lewis and Dr. Cruz, reviewed the claimant’s file and objective record (1A, 3A).
       State agency medical and psychological consultants are highly qualified
       physicians who are experts in the evaluation of the medical issues in disability
       claims under the Act (SSR 17-2p). Dr. Lewis concluded that the claimant can
       perform activities consistent with medium work, with additional limitations. Dr.
       Cruz concluded the claimant can perform activities consistent with light work,
       with additional limitations. Dr. Lewis’s findings are somewhat inconsistent
       with the objective evidence Dr. Cruz’s findings are most consistent with the
       overall objective evidence, including more recent findings. Therefore, Dr.
       Lewis’s opinion is afforded little weight, and Dr. Cruz’ opinion is afforded
       significant weight.

       On October 6, 2016, the claimant presented to Dr. Kennington for physical
       examination (6F). DR. Kennington performed objective physical examination
       that revealed the claimant had normal gait, full 5/5 strength, normal reflexes,
       normal sensation, and normal range of motion. Dr. Kennington concluded the

                                                4
   Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 5 of 13 PAGEID #: 643




        claimant can perform light lifting, carrying, pushing, and pulling, which is
        mostly consistent with other evidence of record (3A). However, Dr.
        Kennington also found that the claimant could only sit, stand, and walk for one
        hour at a time, and speculated that the claimant’s pain was related to
        degenerative disc disease. However, the objective evidence of record does not
        indicate that the claimant’s reports are related to any disease, nor does it indicate
        that the claimant can only stand, sit, or walk one hour at a time (3F/34, 1F/13).
        Dr. Kennington’s own physical examination findings also do not support such
        conclusions. Dr. Kennington’s findings are also inconsistent with two other
        physician opinions (1A, 3A). Therefore, Dr. Kennington’s opinion is afforded
        partial weight.

(Tr. 22).

        The ALJ next found that “[t]hrough the date last insured, the claimant was capable of

performing past relevant work as an (1) administrative clerk (DOT 219.362-010), light, semi-

skilled, SVP 4, performed sedentary (Record, Testimony).             This work did not require the

performance of work-related activities precluded by the claimant’s residual functional capacity.”

(Tr. 22). The ALJ determined that Plaintiff could also perform jobs that exist in significant

numbers in the national economy, such as a store cashier, sales attendant, or mail clerk. (Tr. 23).

She therefore concluded that Plaintiff “was not under a disability, as defined in the Social Security

Act, at any time from October 30, 2013, the alleged onset date, through December 31, 2017, the

date last insured.” (Id.).

  II.   STANDARD OF REVIEW

        The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to


                                                   5
   Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 6 of 13 PAGEID #: 644




support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

          “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538

(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.      DISCUSSION

       Plaintiff challenges the ALJ’s RFC determination in three ways. To begin, she argues that the

RFC should have included specific limitations regarding off-task time and absences due to the

chronic pain, fatigue, and headaches caused by her Epstein–Barr virus. (Doc. 8 at 3–4). In support,

she primarily relies on her hearing testimony. (Id.). The Commissioner responds that such reliance

is not enough. (See generally Doc. 9).

          In any social security case, it is the claimant’s burden to prove that she is disabled.

20 C.F.R. § 404.1512(c) (“You must provide medical evidence showing that you have an

impairment(s) and how severe it is during the time you say that you are disabled.”). This includes

providing “evidence showing how your impairment(s) affects your functioning during the time

you say that you are disabled, and any other information that we need to decide your case.” Id.




                                                  6
   Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 7 of 13 PAGEID #: 645




       Here, the ALJ considered the limitations presented by Plaintiff’s Epstein–Barr virus but

ultimately found that Plaintiff’s “statements about the intensity, persistence, and limiting effects

of her symptoms . . . [were] inconsistent with the overall objective evidence of record.” (Tr. 21).

It was the ALJ’s job to make this credibility determination, and this Court defers to that

determination. Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001) (“Our role is not to . . . examine

the credibility of the claimant’s testimony.”); Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th

Cir. 2003) (“Upon review, we are to accord the ALJ’s determinations of credibility great weight

and deference particularly since the ALJ has the opportunity, which we do not, of observing a

witness’s demeanor while testifying.”). Of note, Plaintiff has not challenged the ALJ’s credibility

determination.

       What is more, the ALJ was correct that no objective medical evidence showed the need for

the limitations Plaintiff now seeks. Indeed, no doctor ever opined that Plaintiff would require any

sort of off-task time or specified days off work per month. See Ealy v. Comm’r of Soc. Sec., 594

F.3d 504, 514 (6th Cir. 2010) (affirming ALJ’s decision, in part, because “[t]he physicians who

treated Ealy for these things never recommended any ongoing significant restrictions”). And the

ALJ specifically documented medical records showing that Plaintiff “often denied fatigue and

body aches,” which undermined her hearing testimony (Tr. 21 (citing Tr. 286, 288, 298, 303, 305,

316, 384, 468)). Given this, the ALJ did not err by not including these specific limitations in the

RFC.

       Plaintiff additionally argues that in constructing the RFC, the ALJ should have given more

weight to the opinion of Rohn Kennington, M.D. (Doc. 8 at 4). More specifically, Plaintiff argues

that the ALJ should have incorporated Dr. Kennington’s opinion that “[s]itting, standing, and


                                                 7
   Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 8 of 13 PAGEID #: 646




walking would need to be limited to periods of time no more than one hour at a time with adequate

periods allowed for rest and change of position in light of her chronic lower back issues.” (Id.

(relying on Tr. 527)).

       Dr. Kennington saw Plaintiff one time to determine whether she was disabled. On exam,

Plaintiff had normal gait and station, and was able to transfer from sitting to standing, and onto

and off the exam table, without difficulty. (Tr. 526). Dr. Kennington documented that Plaintiff

had full range of motion in all joints, with only some tenderness to palpation in the spine and knees.

(Tr. 526, 529–31). Plaintiff had full strength in all muscle groups, intact manipulative ability, and

no muscle spasm. (Tr. 526, 528–29). A sensory exam was normal, deep tendon reflexes were

normal, and she had normal fine motor coordination. (Tr. 526). Straight leg raise testing was

negative bilaterally in the supine position (Id.). In his summary section of the exam, Dr.

Kennington wrote that Plaintiff could “still perform light lifting, carrying, pushing, and pulling.”

(Tr. 527). As noted, Dr. Kennington also wrote: “Sitting, standing, and walking would need to be

limited to periods of time no more than one hour at a time with adequate periods allowed for rest

and change of position in light of her chronic lower back issues.” (Id.).

       The ALJ gave only “partial weight” to Dr. Kennington’s assessment. (Tr. 22). The ALJ

explained that Dr. Kennington’s conclusion that Plaintiff could perform light exertional work was

supported by the evidence, including his own examination notes. (Tr. 22). The ALJ adopted this

limitation into the RFC which limited Plaintiff to light work, and also added significant postural

and environmental limitations. (Tr. 19–20). But the ALJ rejected Dr. Kennington’s conclusion

that Plaintiff could only stand, sit, or walk for one hour at a time. (Tr. 22, 527). The ALJ explained,

the “the objective evidence of record” did not support this limitation. (Tr. 22). The ALJ’s opinion


                                                  8
   Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 9 of 13 PAGEID #: 647




documented instances where the record as a whole showed few, if any, abnormalities. Reliance

on other parts of the decision was not error. See Forrest v. Comm’r of Soc. Sec., 591 F. App’x

359, 366 (6th Cir. 2014) (recognizing that the ALJ’s analysis may be found throughout the

decision); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 532 (6th Cir. 1997) (holding that the

ALJ’s decision must be read as a whole). Indeed, the ALJ specifically documented that Plaintiff

“often denied fatigue and body aches.” (Tr. 21 (citing to Tr. 286, 288, 298, 303, 305, 316, 384,

468)). The ALJ also noted that in December 2016, while Plaintiff presented for an evaluation of

her fatigue, objective examination revealed “grossly normal” range of motion and “grossly

normal” cognitive exam with intact reflexes, and she denied feeling fatigued. (Tr. 21 (citing Tr.

400)). The ALJ specifically discussed the fact that many other physical examinations of record

documented normal gait and normal muscle strength in all extremities. (Tr. 21 (citing Tr. 305,

310, 385, 400, 412, 526, 592)). Again, this analysis was appropriate. See Tyra v. Sec’y of HHS,

896 F.2d 1024, 1030 (6th Cir. 1990) (“Though claimant’s physicians consistently reported Tyra’s

subjective complaints of pain, he had no underlying neurological abnormalities, atrophy or

proportionate loss of sensory and reflex reactions.”).

       The ALJ also noted that Dr. Kennington’s own examination notes did not support his one-

hour standing, sitting, and walking limitation either. (Tr. 22). This is so because Dr. Kennington

premised this restriction on Plaintiff’s back pain, but his own examination findings are devoid of

any objective signs of back abnormalities, and so the ALJ reasonably discounted that portion of

the opinion. See Tate v. Comm’r of Soc. Sec., 467 F. App’x 431, 433–34 (6th Cir. 2012) (holding

that the ALJ properly discounted a treating source’s opinion in part because the opinion was based

on claimant’s subjective complaints without sufficient support from objective findings). As the


                                                 9
  Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 10 of 13 PAGEID #: 648




ALJ noted, “Dr. Kennington’s own physical examination findings also do not support th[e]”

conclusion that Plaintiff could only stand, sit, or walk for one-hour at a time. (Tr. 22). As noted

above, Dr. Kennington documented that Plaintiff had full range of motion in all joints, full strength

in all muscle groups, no muscle spasm, full sensation, normal deep tendon reflexes, and negative

straight leg raise testing. (See Tr. 526–31). See Crouch v. Sec’y of HHS, 909 F.2d 852, 856–57

(6th Cir. 1990) (We find that the absence of any significant neurological deficits and atrophy

supports the Secretary’s conclusion [that Plaintiff was not disabled] . . . .”). Simply put, such

unremarkable examination findings do not support Dr. Kennington’s limitation. See Burrell v.

Colvin, No. 3:12-CV-00304, 2013 WL 3835427, at *9 (S.D. Ohio July 24, 2013) (internal citation

and quotations omitted) (upholding the ALJ’s RFC determination, in part because the “ALJ []

reasonably observed that the office notes of [plaintiff’s physicians] revealed no functional

limitations whatsoever or any clinical findings in support of their opinions”).

       Beyond not having objective record support, the ALJ discounted Dr. Kennington’s one-

hour stand/walk/sit restriction because Dr. Kennington did not meaningfully explain the basis for

the restriction. (Tr. 22 (referring to Tr. 527)). Time and again, courts have made clear that an ALJ

can properly reject a medical opinion that lacks any meaningful explanation. See, e.g., Ilesamni-

Woods v. Astrue, No. 3:09-CV-0479, 2010 WL 5490998, at *8 (S.D. Ohio Nov. 29, 2010) (holding

that the ALJ properly rejected treating physician’s opinion where doctor “did not explain his

disability conclusions in any meaningful detail”).

       Although the ALJ gave Dr. Kennington’s opinion partial weight, she gave significant

weight to the opinion of the state agency reviewing physician, Teresita Cruz, M.D., who reviewed

Plaintiff’s records on reconsideration, when fashioning the RFC. (Tr. 22, 72–74). As a reviewing


                                                 10
  Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 11 of 13 PAGEID #: 649




physician, Dr. Cruz was familiar with the Social Security Administration’s disability programs

and is an expert in the field of disability evaluation. See 20 C.F.R. § 404.1527(e)(2)(i) (“Program

physicians, psychologists, and other medical specialists are highly qualified physicians and

psychologists who are also experts in Social Security disability evaluation.”). As the ALJ noted,

the state agency reviewers are “highly qualified physicians who are experts in the evaluation of

the medical issues in disability claims under the Act.” (Tr. 22 (citing SSR 17-2p)). In other words,

Dr. Cruz has knowledge and experience evaluating Social Security disability cases and possesses

specific understanding of both the disability programs and their evidentiary requirements. See

SSR 96-6P, 1996 WL 374180 (S.S.A. July 2, 1996). In addition to being disability experts, the

state agency reviewing physicians are also known as neutral sources. See Lucido v. Barnhart, 121

F. App’x 619, 622 (6th Cir. 2005) (“[T]he reviewing physicians . . . have the strongest claims to

neutrality.”).

        The ALJ adopted many of the opinions of Dr. Cruz’s limitations and then added more

restrictions to the RFC to account for later medical evidence. (Tr. 19–20, 22). See McGrew v.

Comm’r of Soc. Sec., 343 F. App’x 26, 32 (6th Cir. 2009) (“It is clear from the ALJ’s decision,

however, that he considered the medical examinations that occurred after [the state agency

physician’s] assessment . . . and took into account any relevant changes in McGrew’s condition.”).

Accordingly, while Dr. Cruz opined Plaintiff could perform medium exertional work, including

lifting/carrying 50 pounds occasionally and 25 pounds frequently, the ALJ reduced this to light

exertional work, which includes a lift/carry maximum of 20 pounds occasionally and 10 pounds

frequently. (Tr. 19–20, 22; see also Tr. 72–74). The ALJ adopted Dr. Cruz’s opinion that Plaintiff

could frequently crawl, but increased the postural restrictions for stooping, crouching, and


                                                11
  Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 12 of 13 PAGEID #: 650




climbing ladders, ropes, and scaffolds to an occasional basis rather than frequent. (Tr. 19–20, 22,

72–74). Finally, to account for her complaints of headache and asthma, the ALJ added

environmental restrictions including that she avoid exposure to temperature extremes of cold and

heat, and avoid concentrated humidity. (Tr. 19–20, 22 (relying on Tr. 72–74)). These significant

additional limitations show that the ALJ subjected the assessment of the reviewing physician to

proper scrutiny. See Kepke v. Comm’r of Soc. Sec., 636 F. App’x 625, 632 (6th Cir. 2016) (finding

that the ALJ subjected a non-examining opinion “to at least some scrutiny” where “the ALJ ...

applied even greater restrictions in this area than [the non-examining doctor] opined were

appropriate”).

       Consequently, Plaintiff’s argument regarding Dr. Kennington’s opinion is that she wanted

the ALJ to weigh the medical opinions differently, “which is clearly not a basis for . . . setting

aside the ALJ’s factual findings.” Mullins v. Sec’y of HHS, 836 F.2d 980, 984 (6th Cir. 1987). It

is the Commissioner’s function to resolve conflicts in the medical evidence. Hardaway v. Sec’y

of HHS, 823 F.2d 922, 928 (6th Cir. 1987). The Commissioner’s determination must stand if it is

supported by substantial evidence regardless of whether the reviewing court would resolve

conflicts in the evidence differently. Bogle v. Sullivan, 998 F.2d 342, 347 (6th Cir. 1993). The

Sixth Circuit “‘has consistently stated that the [Commissioner] is not bound by the treating

physician’s opinions, and that such opinions receive great weight only if they are supported by

sufficient clinical findings and are consistent with the evidence.’” Combs v. Comm’r of Soc. Sec.,

459 F.3d 640, 652 (6th Cir. 2006) (en banc) (quoting Bogle, 998 F.2d at 347–48). The ALJ

properly weighed the medical evidence here.




                                                12
  Case: 2:20-cv-00616-KAJ Doc #: 10 Filed: 07/31/20 Page: 13 of 13 PAGEID #: 651




       Finally, Plaintiff argues that a hypothetical question, which included off-task time and

absences, should have been posed to the VE. (Doc. 8 at 5). But this argument fails for the same

reasons Plaintiff’s other RFC arguments failed. “It is well established that an ALJ may pose

hypothetical questions to a vocational expert and is required to incorporate only those limitations

accepted as credible by the finder of fact.” Casey v. Sec’y of HHS, 987 F.2d 1230, 1235 (6th Cir.

1993). In short, the hypothetical posed matched the ALJ’s acceptable read of the record, and there

was no error.

       In sum, the ALJ alone is responsible for determining a plaintiff’s residual functional

capacity. See 20 C.F.R. § 404.1546(c). While medical source opinions are considered, the final

responsibility for deciding the RFC is reserved to the Commissioner. See 20 C.F.R. § 404.1527(d);

Coldiron v. Comm’r of Soc. Sec., 391 F. App’x. 435, 439 (6th Cir. 2010) (“The Social Security

Act instructs that the ALJ—not a physician—ultimately determines a claimant’s RFC.”). The ALJ

followed the applicable regulations, and substantial evidence supports her decision.

 IV.    CONCLUSION

       For the reasons stated, Plaintiff’s Statement of Errors is OVERRULED, and judgment is

entered in favor of Defendant.

       IT IS SO ORDERED.



Date: July 31, 2020                                  /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                13
